Cockrell, J.
(dissenting) : I concur in the conclusion reached by the chief justice on this motion.
While this court in State ex rel. Florida Pub. Co. v. Hocker, judge, 35 Fla. 19, 16 South. Rep. 614, held that a judge of one circuit could entertain over protest a demurrer to a declaration in a cause pending in another circuit the judge whereof was disqualified to act in the; particular case, and that decision may fairly be extended to a cause pending in a circuit whereof the judge is physically incapacitated from acting, I do think it cannot avail in the instant case.
The authorities cited by the chief justice and the reasonings there employed show conclusively to my mind that Judge Wills had the jurisdiction and the power to entertain the motion for a new trial after the expiration of the particular days designated by the governor under the provision of the constitution for the exchange of circuits.
The conclusion reached by the majority of the court *565seems in conflict with the decision in Clark v. Rugg, 20 Fla. 861. In that case it was held that pending the period of the exchange the resident judge’s jurisdiction was absolutely suspended. The case is founded upon North Carolina authorities, and is based upon the inconvenience as well as the unseemliness that might arise out of conflicting jurisdictions.
I do not understand the majority of the court to hold that Judge Wills was without jurisdiction to entertain the motion for a new trial, and should a similar case again arise, the two judges both act and give conflicting judgments, which would be the law of the case? Had Judge Palmer ceased to be judge between the expiration of the governor’s order and the presenting of the motion, to whom should the motion be presented?
It is by a strained construction the legislation is extended to , include the substitution of another judge for the one provided by the constitution, except where the latter judge is wholly unable to act and the speedy administration of justice demands a substitution more prompt than that provided for in the constitution itself; the language of the legislation is not to my understanding broad enough to cover this condition, and I am not at present prepared to say that the legislature has the power to thus deprive a qualified judge willing and able to act of his jurisdiction or to make him share that jurisdiction with another.
The motion to strike should be granted.